          Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CHANDAN PANDA, et al.,

                                 Plaintiffs,
v.                                                    CIVIL NO. 1:20-01907-KBJ

CHAD WOLF, Acting Secretary
of Homeland Security, et al.,

                                 Defendants.


                  PLAINTIFFS’ RESPONSE TO THE COURT’S ORDER
                REGARDING PROPOSED TRANSFER TO JUDGE MEHTA

        Plaintiffs file this response to the Court’s Minute Order of July 30, 2020, requesting

briefing on the issue of whether to transfer this case to Judge Mehta in light of the apparent

overlap between this civil action and Gomez v. Trump, Civil No. 20-1419 (D.D.C.). For the

reasons detailed below, Plaintiffs respectfully oppose any transfer of their case or consolidation

with Gomez v. Trump, which differs on several significant points from the facts and claims that

Plaintiffs raise in this case.

        A. The Panda Civil Action Was the First to Challenge Proclamation 10052

        As an initial matter, to the best of counsel’s knowledge, the plaintiffs in this case were the

first to challenge Proclamation 10052. Plaintiffs filed their complaint on July 14, 2020,

challenging Proclamation 10052 as ultra vires and claiming that Defendants’ application of the

Proclamation to the H-1B and H-4 non-immigrant Plaintiffs is contrary to the Immigration and

Nationality Act, as amended (INA), and the Administrative Procedure Act (APA). See Compl.,

ECF No. 1, ¶¶ 1963-2005. Plaintiffs in this case also raise equal protection and due process

claims. Id. ¶¶ 2006-2019. One day after Plaintiffs filed their complaint, on July 15, 2020, they

filed a motion for a preliminary injunction based on four counts in their complaint. See ECF No.
         Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 2 of 10




3 (Motion); ECF No. 3-1 at 36-49 (Memorandum). On July 20, 2020, Plaintiffs filed an

amended memorandum in support of their motion for a preliminary injunction. See ECF No. 8

(corrections and amendments marked in redline).

       At the time Plaintiffs in this case filed their complaint and motion for a preliminary

injunction, the plaintiffs in Gomez v. Trump had not yet filed their amended complaint

challenging Proclamation 10052. The Gomez plaintiffs’ original complaint (ECF No. 1), filed on

May 28, 2020, challenged an earlier Proclamation issued on April 22, 2020. Because that earlier

Proclamation of April 22, 2020, did not (and could not) involve the suspension of entry of H-1B

or H-4 non-immigrants, the claims in the original Gomez complaint did not encompass any of the

claims raised by Plaintiffs in this case. Rather, the Gomez plaintiffs first challenged

Proclamation 10052 in their amended complaint on July 17, 2020 (ECF No. 46), after Plaintiffs

in this case filed their complaint and motion for a preliminary injunction. For that reason,

Plaintiffs’ counsel in this case properly indicated on the civil cover sheet (ECF No. 1-1 at 2)

when the complaint was filed that there were no related cases. See Local Rule 40.5(a)(3), (b)(2).

This case was then randomly assigned to Judge Jackson. See Local Rule 40.3(a).

       B. Random Assignment of Cases is Preferred

       As a general rule, new cases are randomly assigned to judges in this district. See Local

Rule 40.3(a); Tripp v. Executive Office of the President, 196 F.R.D. 201, 202 (D.D.C. 2000).

Random assignment “ensure[s] greater public confidence in the integrity of the judicial

process[,] . . . guarantees fair and equal distribution of cases to all judges, avoids public

perception or appearance of favoritism in assignments, and reduces opportunities for judge-

shopping.” Tripp, 196 F.R.D. at 202. However, the Local Rules provide for an exception to

random assignment in related cases. See Local Rule 40.5. The Local Rules define “related” civil



                                                   2
         Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 3 of 10




cases as those that relate to common property, involve common issues of fact, grow out of the

same event or transaction, or involve the validity or infringement of the same patent. See Local

Rule 40.5(a)(3)(i)-(iv); Trump v. Comm. on Ways & Means, 391 F. Supp. 3d 93, 95 (D.D.C.

2019). The party requesting the related-case designation bears the burden of showing that the

cases are related under the Local Rules. See Dakota Rural Action v. Dep’t of Agriculture, 2019

U.S. Dist. LEXIS 55419, *4 (D.D.C. April 1, 2019). This burden is “heavy,” because

“[d]eviating from th[e] foundational principle” of random assignment “is appropriate only if the

relationship between the two cases is certain.” Id.

       Neither this case nor the Gomez case involves property or patents. See Local Rule

40.5(a)(3)(i), (iv). Moreover, although some of the party defendants overlap in the two cases,

that is not enough to trigger a related case designation. See Comm. on Ways and Means, 391 F.

Supp. 3d at 97. Thus, the only issue is whether the two cases involve common issues of fact or

grow out of the same event or transaction. See Local Rule 40.5(a)(3)(ii)-(iii). As outlined

below, neither exception applies in this case to overcome the preference in favor of random

assignment.

       C. The Underlying Facts in Panda and Gomez are Not Sufficiently Common

       The Local Rules offer no guidance about how much factual overlap is needed, how

similar the underlying facts must be, or what constitutes an event. See Comm. on Ways and

Means, 391 F. Supp. 3d at 96. However, at least one judge in this district has interpreted

common issues of fact to require that the underlying facts themselves be common. See Dakota

Rural Action, 2019 U.S. Dist. LEXIS 55419, *6 (Howell, J.). It is not enough that the facts at

issue in the two cases are of the same kind or type or that the cases pose similar questions

dependent on a similar class of facts. Id. at *6-7. Consistent with that interpretation, in an



                                                 3
         Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 4 of 10




earlier case, another judge held that an agency’s alleged, similar discrimination against two

protected classes of person was not enough to relate the two cases involving those separate

groups, despite allegations of similar misconduct. See Keepseagle v. Glickman, 194 F.R.D. 1, 3

(D.D.C. 2000) (alternative holding).

       Under those interpretations of the Local Rule, the underlying facts in Plaintiffs’ case here

involving the effect of the Proclamation on individual Indian national H-1B and H-4 non-

immigrants are not sufficiently common to the allegations in the Gomez case involving several

individual plaintiffs challenging the suspension of immigrant and diversity visa issuance. Nor do

the underlying facts in this case hold enough commonality with the facts in Gomez involving

corporate or organizational plaintiffs challenging the suspension of J-1 visas, H-2B visas, and

L-1 visas along with H-1B visas. In this case, the 171 Indian national Plaintiffs have approved

skilled worker H-1B petitions, or are derivative beneficiaries of H-1B workers, who were

recently residing in the United States in lawful non-immigrant status under petitions approved by

the Department of Homeland Security. See Panda Am. Memo, ECF No. 8 at 25-30. The H-1B

Plaintiffs have been working in the United States for their sponsoring United States employers

and several have approved immigrant petitions that allow them to pursue permanent resident

status. Each Plaintiff has substantial connections to the United States in terms of employment or

family ties (or both).

       Plaintiffs in Panda want to return to the United States to resume employment or reunite

with family members (or both) based on approved H-1B petitions. However, they are prevented

from doing so because of Defendants’ application of Proclamation 10052 in withholding the

adjudication of their non-immigrant visa applications. See 85 Fed. Reg. 38263, 38264-64 (June

25, 2020) (Proclamation 10052); Plaintiffs’ Appendix (App’x) 220, 331, 648. As a result,



                                                 4
         Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 5 of 10




Plaintiffs are suffering immediate, irreparable harm in the form of lost income. See Singh App’x

344 (losing U.S. salary will disallow loan payments), Ramachandran App’x 475 (loss of salary

due to furlough and now termination), Seshadri App’x 743 (out of paid time off and lost salary),

Janakiraman App’x 786 (lost salary from January to June), Panda App’x 1211 (furloughed

without pay), Gospisetty App’x at 01097 (wife lost job because she could not remotely work),

Anju Toor App’x 1083 (cannot continue research from India), Alda App’x 1244 (reduction in

income). Several Plaintiffs remain separated from their immediate family members in the United

States. See Albuquerque App’x 140 (separated from spouse), Poorva Dixit App’x 164 (separated

from minor daughter), Dharmendra Dixit App’x 234 (separated from wife and son), Medishetti

App’x 281 (child in United States), Gidugu App’x 358 (depression due to separation), Ptola

App’x 694 (will miss the birth of child).

       Unlike the individual H-1B and H-4 non-immigrant Indian national Plaintiffs in this case,

the Gomez case involves a challenge, in part, by individuals seeking diversity lottery visas or

relatives of family-based immigrants. The individual plaintiffs in the two cases are pursuing

different visa classifications under separate statutory provisions and the related harm they suffer

is distinct in each case. The H-1B Plaintiffs in Panda are deprived of income and their ability to

return to their jobs in the United States because of Proclamation 10052. It does not appear that

any of the individual plaintiffs in Gomez are returning to the United States to resume

employment in this country. See Gomez Memo. in Support of Prel. Inj., ECF No. 53-1 at 49-51.

Relatedly, as employment-based non-immigrant seeking to return to the United States to perform

skilled labor in positions requiring a minimum of a bachelor’s degree, see 8 U.S.C.

§§ 1101(a)(15)(H)(i)(b), 1184(i), Plaintiffs in this case fall within a special congressional policy

of encouraging the importation and retention of skilled workers to fill needed labor shortages and



                                                  5
         Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 6 of 10




advance the domestic economy. See Panda Am. Memo., ECF No. 8 at 37-43. The individual

plaintiffs in Gomez do not fit that factual pattern and their case is therefore not related to the

Panda civil action. See Dakota Rural Action, 2019 U.S. Dist. LEXIS 55419, *6-7.

       Although some of the plaintiffs in Gomez challenge, in part, the application of

Proclamation 10052 in the H-1B context, that challenge is brought by a corporate entity and a

labor organization. See Gomez Am. Compl., ECF No. 46 ¶¶ 31, 34, 227, 233, 258-259.

Moreover, the relevant class that the Gomez plaintiffs seek to have certified in connection with

the H-1B program (among other non-immigrant classifications) is limited to petitioning

employers, not individual H-1B employees like in the Panda case. Id. ¶ 300(d). As such, the

putative Gomez class pertaining to the H-1B program does not directly encompass the individual

H-1B Plaintiffs in Panda. Thus, the two cases are not sufficiently common in their underlying

facts for purposes of avoiding the random case assignment rule. Keepseagle, 194 F.R.D. at 3.

       D. The Panda and Gomez Cases Involve Different Claims

       The plaintiffs in Panda and Gomez challenge, in different ways, the application of

Proclamation 10052. Although the partial overlap in their respective challenges may make the

two cases colloquially related as arising out of Proclamation 10052, they nevertheless involve

different claims that militate against trigging the exception to the random assignment rule. See

Comm. on Ways & Means, 391 F. Supp. 3d at 96; see also G.Y.J.P. v. Wolf, 2020 U.S. Dist.

LEXIS 129513, *3 (D.D.C. July 21, 2020) (common issues of law do not make two cases

related). It is not enough that the two cases arise out of Proclamation 10052 because the

application of the Proclamation affects the Plaintiffs in each case differently. See Dakota Rural

Action, 2019 U.S. Dist. LEXIS 55419, *6-7.




                                                   6
         Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 7 of 10




       The Panda Plaintiffs bring six causes of action challenging Proclamation 10052,

including an ultra vires claim and three claims under the APA. See Compl., ECF No. 1 ¶¶ 1963-

2005. They also raise two constitutional claims, including an equal protection claim based on

the disparate impact that the Proclamation has on Indian nationals in the H-1B program. Id.

¶¶ 2006-2019. The Panda Plaintiffs’ claims differ in at least two material respects from the

claims raised in Gomez.

       Unlike the Gomez Plaintiffs, the Panda Plaintiffs raise an additional and separate APA

license suspension claim. Compare Panda Compl., ECF No. 1, ¶¶ 1977-1991 with Gomez Am.

Compl., ECF No. 46, ¶¶ 310-327. More critically, the Panda Plaintiffs are all Indian nationals

with a disparate impact claim under the Equal Protection Clause based on their nationality. That

constitutional claim has no place in the Gomez case. Based on those diversity of claims, one of

which turns on the nationality of the Panda Plaintiffs, the two cases are not related. Cf. Boyd v.

Farrin, 2012 U.S. Dist. LEXIS 174656, *5-6 (D.D.C. Dec. 10, 2012) (alternative holding)

(discrimination claim distinct from statutory claim).

       Nor does Autumn Journey Hospice v. Sebelius compel a contrary result. The cases at

issue in Autumn Journey Hospice each involved hospice care providers that had received a

demand from the Department of Health and Human Services for the repayment of funds that had

been disbursed in excess of a cap set by the Department’s applicable regulation. See 753 F.

Supp. 2d 135, 138 (D.D.C. 2010). Each hospice care provider then raised an identical challenge

to the lawfulness of the identical repayment demands. Id. at 139. The objection to relation was

overruled because each case concerned “a hospice care provider subject to recently issued cap

repayment demands calculated pursuant to the same regulation.” Id. at 140.




                                                 7
         Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 8 of 10




       Unlike the commonality of effect in Autumn Journey Hospice, the two sets of individual

plaintiffs in Panda and Gomez suffer from Proclamation 10052 in different ways based on the

distinct nationality of the Panda Plaintiffs and their inability to return to the United States to

resume employment as skilled workers in the H-1B program. Relatedly, the Panda plaintiffs

have special statutory claims under the INA that are not available to the individual plaintiffs in

Gomez. Nor does the putative employer class in Gomez suffer in the same way as the employees

in Panda who have lost income because of Proclamation 10052. More critically, under the

putative Gomez class, none of the Panda individual plaintiffs are guaranteed relief because they

do not fit into that putative employer class.

       E. Transfer by Consent

       The Court’s Minute Order also instructs the parties to consider whether this case should

be transferred to Judge Mehta by consent among the judges. See Local Rule 40.6(a). The Court

suggests that judicial economy may support such a transfer. Plaintiffs respectfully submit that

this consideration does not weigh for or against a transfer because, due to the recent nature of the

challenges to Proclamation 10052, neither Judge Jackson nor Judge Mehta appear to be more

familiar or have more experience with the claims and issues raised in Panda and Gomez. Cf.

Pueblo v. Nat'l Indian Gaming Comm’n, 731 F. Supp. 2d 36, 40-41 (D.D.C. 2010) (courts’

respective knowledge of the parties and facts is relevant for venue); FTC v. Cephalon, Inc., 551

F. Supp. 2d 21, 30-31 (D.D.C. 2008) (“That court’s familiarity with these facts . . . supports

transfer . . . for judicial efficiency purposes.”); Oil, Chemical & Atomic Workers Local Union

No. 6-418, AFC—CIO v. NLRB, 694 F.2d 1289, 1294 (D.C. Cir. 1982) (circuit’s familiarity with

the same parties and issues or related issues is relevant in considering whether to transfer venue).




                                                   8
         Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 9 of 10




       Despite the apparent neutral weight of judicial efficiency in this context, Plaintiffs

contend that their case should remain with Judge Jackson. Among other reasons, Plaintiffs in

this case filed their challenge to Proclamation 10052 first before any other plaintiff, and they

quickly moved for a preliminary injunction, which was filed sixteen days before the Gomez

Plaintiffs filed their motion. As outlined in the Panda Plaintiffs’ motion for a preliminary

injunction and supporting declarations, they continue to suffer irreparable harm each and every

day that Defendants persist with their unlawful conduct. For that reason, the Plaintiffs in this

case acted diligently to pursue their claims as quickly as possible and file their emergency

motion for immediate relief. The Panda Plaintiffs should not be penalized by further delay

simply because another set of plaintiffs filed an apparently similar lawsuit and then waited more

than two weeks to move for preliminary injunctive relief.

       Based on the foregoing, Plaintiffs request that their case remain with Judge Jackson and

that the Court address as soon as possible their motion for a preliminary injunction, which has

been pending for twenty-two days.



Dated: August 6, 2020                                 Respectfully submitted,

                                                      s/Geoffrey Forney
                                                      GEOFFREY FORNEY
                                                      Bar No. PA0088
                                                      Wasden Banias LLC
                                                      411 West Ellet Street
                                                      Philadelphia, PA 19119
                                                      202-615-8315/ geoff@wasdenbanias.com




                                                 9
        Case 1:20-cv-01907-KBJ Document 17 Filed 08/06/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I certify that on August 6, 2020, I filed the forgoing PLAINTIFFS’ RESPONSE TO THE

COURT’S ORDER REGARDING PROPOSED TRANSFER TO JUDGE MEHTA through the

Court’s CM/ECF system, which will provide notice and an electronic hyperlink to this document

by automatic email transmission to the Defendants’ attorneys of record in this case.


                                                            s/Geoffrey Forney
                                                            GEOFFREY FORNEY
                                                            Wasden Banias LLC




                                               10
